TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00703-CV



                    Hays Consolidated Independent School District, Appellant

                                                 v.

                                   Kimberly Drake, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 207TH JUDICIAL DISTRICT
         NO. 09-0603, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               This is an interlocutory appeal from a district court order denying a plea to the

jurisdiction. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(8) (West 2008). The parties have

filed a joint motion to dismiss this appeal, advising that they have compromised their differences in

the underlying cause. The parties further request that we render judgment effectuating the parties’

settlement agreement, specifically that we “render a take-nothing judgment and dismiss this appeal.”

Given the limited scope of our subject-matter jurisdiction in this interlocutory appeal, we grant

the joint motion only to the extent of rendering judgment dismissing this appeal. See Tex. R. App.

P. 42.1(a)(2)(A).

                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed on Joint Motion

Filed: December 10, 2010